Citation Nr: 1601002	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tingling in the upper extremities, to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards.

2.  Entitlement to service connection for tingling in the lower extremities, to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards.

3.  Entitlement to service connection for a bilateral knee disorder (asserted as joint pain), to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards.

4.  Entitlement to service connection for a left ankle disorder (asserted as joint pain), to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards.

5.  Entitlement to service connection for short-term memory loss, to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision granted service connection for gastroesophageal reflux disease (GERD) and removal of gall bladder, and granted entitlement to non-service-connected pension.  It denied service connection for (1) joint pain, tingling in extremities, shortness of breath, frequent diarrhea, and short-term memory loss as manifestations of an undiagnosed illnesses due to exposure to Gulf War hazards; (2) posttraumatic stress disorder (PTSD); and (3) hypertension.  

In August 2009, the Veteran filed a Notice of Disagreement with respect to only the denial of his claim for service connection of undiagnosed illnesses due to exposure to Gulf War hazards.  The RO furnished the Veteran a Statement of the Case in August 2010.  In September 2010, the Veteran filed a Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  
In an August 2010 rating decision, the RO granted service connection for diarrhea and combined it with service connection for GERD and gall bladder removal.  That decision also granted service connection for right ankle degenerative changes.  By a rating decision issued in December 2012, the RO granted service connection for sarcoidosis, claimed as shortness of breath.  

A Supplemental Statement of the Case (SSOC) was furnished by the RO in December 2012 addressing joint pains, tingling in the extremities, and short-term memory loss as undiagnosed illnesses due to exposure to Gulf War hazards. 
	
In a June 2014 decision, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  The parties submitted a Joint Motion for Remand.  In a March 2015 Order, the Court granted the motion, vacated the June 2014 Board decision, and remanded the case to the Board for further appellate review.

In April 2015, the Board remanded the Veteran's claim for a neuropsychological assessment of his memory and cognition to determine the nature and etiology of any current memory loss.  The foregoing development has been completed and the Board finds no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The RO provided an SSOC in September 2015 and this case is once again before the Board for appellate consideration of the issue on appeal. 

The Board notes that the Veteran's claim was certified to the Board as a single issue, namely entitlement to service connection for an undiagnosed illness manifested by joint pain, tingling in the extremities, and short-term memory loss due to exposure to Gulf War hazards.  However, the Board has bifurcated the Veteran's claim, as reflected on the title page, to address each of the Veteran's alleged manifestations of an undiagnosed illness specifically and finds there is no prejudice to the Veteran in so doing.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of both electronic records.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as tingling of the upper extremities is, as shown by examination, related to the known clinical diagnosis of bilateral carpal tunnel disease.

3.  Bilateral carpal tunnel disease was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to any injury, illness, or incident during service.

4.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as tingling of the lower extremities is, as shown by examination, related to the known clinical diagnosis of degenerative disc disease of the lumbar spine.

5.  Degenerative disc disease of the lumbar spine was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to any injury, illness, or incident during service.
 
6.  The evidence of record contains medical guidance explaining that the sign or symptom described by the Veteran as joint pain in his knees is, as shown by examination, related to the known clinical diagnosis of degenerative joint disease of the bilateral knees.

7.  Degenerative joint disease of the bilateral knees was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to any injury, illness, or incident during service.

8.  The competent medical evidence does not demonstrate objective indications that the Veteran suffers from a left ankle disorder.  

9.  The competent medical evidence does not demonstrate objective indications that the Veteran suffers from short-term memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder manifested by tingling in the upper extremities, to include bilateral carpel tunnel syndrome, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for entitlement to service connection for a disorder manifested by tingling in the lower extremities, to include degenerative disc disease of the lumbar spine, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for entitlement to service connection for a bilateral knee disorder (asserted as joint pain), to include degenerative joint disease of the knees, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

4.  The criteria for entitlement to service connection for a left ankle disorder (asserted as joint pain), to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for entitlement to service connection for short-term memory loss, to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTIES TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a February 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter informed the Veteran of what evidence is needed to substantiate his claims for service connection, and what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  A detailed guide that discussed submitting evidence for Gulf War undiagnosed illnesses was also provided to the Veteran.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examinations and medical opinions, private treatment records, Social Security Administration (SSA) records, photographs, and the statements of the Veteran and his representative.  

VA examinations were conducted in 2009, 2010, 2012, and 2015 and medical opinions were obtained.  The Board finds the examination reports collectively to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted physical examinations and testing, conducted clinical evaluations, and provided reasoned rationales for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's service. 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

In his December 2008 claim, the Veteran sought service connection for "Gulf War Syndrome" consisting of, in relevant part, unexplained tingling in his extremities, short-term memory loss, and painful joints.  In February 2009, the Veteran clarified that the painful joints are his knees and ankles, which hurt all of the time.  He also stated that tingling extremities, short-term memory loss, and painful joints began during his service in Desert Storm and have persisted.  The Veteran stated that he self-medicated for these conditions during service because there was no medical clinic in his area.  The Veteran stated that he is claiming service connection for these symptoms because he does not know why they are present, they are undiagnosed, and they seem consistent with conditions that other individuals he knows claimed as "Gulf War Syndrome."

Service personnel records show that the Veteran served in Southwest Asia from September 1990 to March 1991. 

A. Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, such as arthritis, which includes degenerative disc disease and degenerative joint disease, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

Compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2015). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2015).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness, such as joint pain.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. Background 

On a November 1986 pre-entrance examination, the Veteran's upper and lower extremities, spine, and neurologic status are all shown as normal.  On his medical history, the Veteran denied swollen or painful joints, cramps in his legs, arthritis, bone or joint deformity, lameness, painful or "trick" shoulder or elbow, recurrent back pain, and "trick" or locked knee.  
 
In September 1987, the Veteran sought treatment for low back pain of two-years  duration.  The Veteran denied pain below his knees and a history of trauma.  

The Veteran was treated in the emergency department in October 1987 after he fell asleep driving a motor vehicle.  The Veteran denied loss of consciousness and was fully oriented.  He complained of pain in the chest area from hitting the steering wheel and neck pain.  He was able to move all four extremities.  There was negative tenderness in the upper and lower extremities, and motor and sensory functions were grossly intact.  X-rays of the chest and cervical spine did not reveal any abnormalities.  The diagnosis was cervical hyperextension injury and he was discharged ambulatory. 

In January 1988, the Veteran sought treatment for left shoulder pain of three-weeks duration due to an accident in December 1987.  (Based on the Veteran's report of injury to the right shoulder in December 1987 on his separation history and subsequent reports of right shoulder injury,  it is believed that the reference to left shoulder pain is an error.)  The physical examination was negative.  

In June 1992, the Veteran complaining of a sprained left ankle due to a fall.  The ankle was edematous and ecchymotic, but had full range of motion.  A strength test showed equal strength bilaterally.  The assessment was left ankle sprain.

The Veteran underwent inpatient alcohol rehabilitation for approximately six weeks in December 1992 and January 1993.  

In January 1993, the Veteran was seen for pain in his right shoulder aggravated by exercise.  The pain was thought to be due to possible bursitis. 

The Veteran fractured his right ankle in April 94 in a motorcycle accident.  

On his May 1994 separation medical history, the Veteran reported, in relevant part, occasional right shoulder pain since December 1987 and that the shoulder had tendons pulled and bruised.  The Veteran also reported low back pain and muscle spasms for 18 years.  He denied loss of memory and amnesia.  The separation examination shows the Veteran's spine, neurologic, and psychiatric examinations as normal.  The examination is negative for complaints of knee or left ankle pain, neck pain, tingling in the extremities, and complaints of memory loss.  The Veteran was discharged due to weight control failure.  

A December 2005 private treatment record of A.R.M.C. shows the Veteran complained of right knee pain that had been bothering him for three years.  He reported that he had magnetic resonance imaging (MRI) three years ago and it was suggested that he have surgery.  The Veteran opted to wait for surgery.

January 2006 x-rays of the knees performed at A.R.M.C. show mild to moderate narrowing of both medial compartments.  There was mild spurring of the right patella and two small bony ossicles seen anterior to the right patella.  Otherwise, the knees were negative.

A January 2006 MRI of the right knee performed at A.R.M.C. shows a tear extending to the inferior meniscal surface.  Right knee arthroscopy and partial medial meniscectomy were performed in January 2006 at A.R.M.C.

October and November 2006 treatment records from A.R.M.C. show the Veteran underwent physical therapy for a diagnosis of left rotator cuff tendinitis versus tear.  

Private treatment records from R.H. show the Veteran suffered an acute myocardial infarct (heart attack) in August 2008  and had three stents placed.  He was re-admitted in September 2008 due to shoulder pain symptoms and underwent cardiac catheterization and additional stenting.

A September 2008 private treatment record by DB-Q, D.O. of A.R.M.C., the Veteran's primary care physician, shows the Veteran reported numbing in the left side, mostly his arm.  The Veteran had two episodes of shoulder pain in September that were not felt to be of cardiac etiology.  He had no history of degenerative joint disease or injury to his neck, or of carpal tunnel.  The left arm tingling and discomfort were rated 1-2/10.  The left upper extremity discomfort was attributed to the recent angioplasty and stent placement.   
An October 2008 private treatment record by Dr. DB-Q of A.R.M.C. shows the Veteran reported that, since he had his stent placement, he had a radiculopathy of his left upper extremity.  At times, it was throbbing.  At other times, it was tingling.  The first three digits of his left hand were what was affected.   

A January 2009 private consultation at S.H.H. shows the Veteran reported some pain in the left arm, but otherwise no symptoms of arthritis.  On musculoskeletal examination, he had good range of motion throughout with no effusions or crepitations noted.  

January 2009 private electromyography (EMG) performed by M.C.N. shows that the Veteran complained of left shoulder pain going down the left arm with numbness of the fingers.  He reported neck pain for a few years, but that symptoms had been worsening since August 2008.  The impression was mild to moderate left carpal tunnel syndrome and partial brachial plexopathy localized at the medial cord.

January to February 2009  notes from A.R.M.C. show the Veteran underwent rehabilitation therapy for left shoulder pain with radiculopathy.  He reported the pain as a burning type with occasional numbness and tingling from the elbow to the fingertips when he had a sustained position.  He reported an insidious onset that may have begun when he was working as an automobile mechanic and did a lot of overhead work.  He also reported pain in the left upper extremity since his myocardial infarct in August 2008.  The assessment was that the Veteran's symptoms were consistent with left shoulder rotator cuff tendinitis, as well as possible brachial plexopathy.  By the end of therapy, the Veteran reported that his shoulder pain was almost non-existent, but he did complain of knee pain.  

A February 2009 treatment note of A.R.M.C. shows that the Veteran complained of some arthritic symptoms in the knees and ankles bilaterally.  However, he had no weakness, numbness, or cranial nerve abnormalities.

February 2009 VA outpatient treatment notes reflect that the Veteran reported little energy, poor sleep, poor concentration, and short-term memory loss.  The Veteran stated these symptoms began or became worse after his August 2008 heart attack, and increased in severity when sarcoidosis was diagnosed.  

A March 2009 treatment record by Dr. DB-Q of A.R.M.C. shows that the Veteran reported that for some time he had short-term memory loss and could not stay focused.  

An April 2009 neurology note from A.R.M.C. shows the paresthesias in the left shoulder were resolved.  There was some ongoing left hand paresthesias.  He had normal upper and lower extremity strength and his coordination was intact.

April 2009 x-rays of the lumbar spine performed at A.R.M.C. show mild degenerative disc disease at L1-2 and L3-4.  The vertebral bodies were well aligned.

April and May 2009 private treatment records of Dr. DB-Q of A.R.M.C. show that the Veteran complained of low back pain and that his lower extremities felt weaker.  He denied numbness or tingling at that time, but had some muscle spasms.  The Veteran denied any injury.  In a May 2009 treatment note, Dr. DB-Q, suggested the possibilities that the Veteran's symptoms could be due to his weight (294 pounds), lack of physical activity, depression, nutrition, sarcoidosis, pain medications, or other diagnoses.  In addition, Dr. DB-Q attributed short-term memory loss to posttraumatic stress disorder (PTSD).  

A May 2009 MRI of the lumbar spine performed at A.R.M.C. shows mild to moderate degenerative disc disease at L4-5, which caused mild to moderate central canal narrowing.  The narrowing was due to the bulging disc and a "congenitally relatively narrow central canal."

May 2009 private treatment records of S.C. Orthopaedics reflect that the Veteran complained of ongoing symptoms in his right hand for a couple of years that the Veteran attributed to a work condition.  He had paresthesias involving the median distribution of his right hand, but was not having any neck pain, radicular symptoms, or elbow pain.  He just had electrical symptoms that radiated up and down his arm that were reproduced with manipulation of the median nerve at the wrist.  An EMG showed right carpal tunnel syndrome with motor involvement.  The EMG also showed that a generalized process, such as polyneuropathy, was unlikely.  Surgical treatment of the right wrist was performed in May 2009.  

A May 2009 interview conducted for purposes of the Veteran's application for SSA disability benefits discloses that the Veteran reported that he had been having severe back pain, and that degenerative disc disease, especially at L4-5, had been diagnosed.  The Veteran reported that back pain would radiate into the lower extremities.  He also reported that he had been diagnosed with carpal tunnel syndrome in both wrists.  Additionally, the Veteran reported that medications required to treat his medical disorders caused drowsiness and impaired his ability to think.  The Veteran was found not to be disabled for SSA disability purposes in May 2009 and August 2009.

At a May 2009 VA examination, the Veteran reported ongoing pain in the back, neck, shoulders, ankles, and knees.  He reported that he was in a motorcycle accident in 1994 and injured his neck and lower back.  It is noted that the Veteran sustained an injury to the right shoulder in December 1987 in a snowmobile accident.  The Veteran denied injury to the left shoulder and reported the pain was due to wear and tear.  There was no injury reported to the left ankle.  The pain began about 1998 secondary to wear and tear per the Veteran's report.  The Veteran reported pain in both knees that he believed was due to wear and tear.  He denied injuries to the knees.  

May 2009 x-rays of the knees show mild degenerative changes bilaterally, most marked in the medial compartment of the right knee.  X-rays of the lumbosacral spine show a normal spine except for minimal degenerative spurs.  X-rays of the cervical spine show mild degenerative disc disease at C5-6.  

The examiner found that the Veteran did not give a history of environmental hazards resulting in his multiple joint or spine difficulties.  Rather, the Veteran reported that his difficulties were due to wear and tear.  Thus, the examiner rendered no pathologic diagnoses and stated there was no objective evidence of an undiagnosed illness or condition.  Moreover, the examiner opined that none of the Veteran's joint, neck, or back pain was due to events which occurred while in service.  The examiner noted that the Veteran sustained an injury to the right shoulder in service, but that there was currently no residual.  While bilateral carpal tunnel syndrome had been diagnosed, the examiner opined that was not a result of events that occurred while in the military.  Although the Veteran reported he had neck and low back conditions following his 1994 motorcycle accident, the examiner found no objective evidence of a pathologic neck or back condition.  

In a July 2009 statement, the Veteran reported that he was terminated from a job in October 2008 due to poor and slow performance.  He reported that he used to perform tasks in a timely and accurate fashion, but found that to be difficult as time went on and he was forgetting simple details for which he was responsible.

In a July 2009 statement by the Veteran's wife of nine years, she writes that things have changed dramatically since the Veteran's heart attack in August 2008.  She states that the Veteran wears out easily and is unable to play with their children because it is hard for the Veteran to breath and because of the pain he endures in his joints and back.  

In a July 2009 statement, a friend of seven years, C.L.F., writes that the Veteran lost some short-term memory or his ability to concentrate on conversations.  C.L.F. states that many times he will refer back to previous conversations with the Veteran that the Veteran does not recall.  In addition, the Veteran frequently repeats things that he has already told C.L.F.  

At a March 2010 VA examination, the Veteran reported that his knee pain began gradually in 1992 or 1993 with no injury, evaluation, or treatment.  He reported intermittent knee pain, but that it was worse in 2006.  He reported his left ankle pain began gradually about 1997.  The Veteran reported that his hand symptoms began gradually in about 2006.  He stated that he developed tingling in the bilateral upper extremities in 2006 or 2007 with tingling from his shoulders to his fingers, but mostly in the fourth and fifth fingers.  The Veteran reported a work-related injury to the left shoulder in 1996.  He also reported injury to his neck and low back in a 1994 motorcycle accident.   
The examiner diagnosed the Veteran with mild bilateral degenerative joint disease of the knees and opined that this was not caused by or the result of military service.  His rationale was that mild degenerative joint disease was within the range of normal for the Veteran's age and was most likely related to normal age-related degenerative change.  He also opined that the condition did not meet the criteria for an undiagnosed illness because there is a diagnosis.  

With respect to the left ankle, hands, and fingers, the examiner opined that there were no diagnoses because, although there were symptoms, there was no current  objective clinical evidence of diagnosable disease or pathology.  The examiner also opined that these conditions did not meet the criteria for an undiagnosed illness because there was no current objective clinical findings of a diagnosable disease or pathology.

With respect to the tingling in the Veteran's right arm, the examiner diagnosed right carpal tunnel syndrome with no postoperative residual.  The examiner opined that the condition was not caused by or the result of military service.  His rationale was that the condition began after military discharge.  The examiner opined that the condition did not meet the criteria for an undiagnosed illness because there was a diagnosis of right carpal tunnel syndrome that was treated and there was currently no objective clinical findings of postoperative residual.  

With respect to the left arm, the examiner found that there was no diagnosis of a left upper extremity neurological condition.  The examiner also opined that the condition did not meet the criteria for an undiagnosed illness because there was no current clinical objective findings of a diagnosable disease or pathology.

An additional VA medical opinion was obtained in July 2010.  The physician noted that there were no complaints of back symptoms at the March 2010 VA examination; therefore, a back examination was not performed.  However, May 2009 VA lumbosacral spine films show minimal degenerative spurring.  The physician diagnosed minimal degenerative disc disease of the lumbar spine, but opined that the condition was not caused by or the result of military service.  The physician's rationale was that, although the Veteran reported 18 years of low back pain in his discharge medical history, there was no in-service documentation of back trauma or significant medical evaluation or treatment.  In addition, the minimal degenerative disc disease was most likely the result of normal age-related degenerative change.

With regard to degenerative disc disease of the cervical spine, the July 2010 VA physician noted that there were no complaints of neck symptoms at the March 2010 VA examination; therefore, a neck examination was not performed.  May 2009 VA x-rays show minimal degenerative narrowing of C5-6.  Therefore, the physician diagnosed minimal degenerative disc disease of the cervical spine, but opined that the condition was not caused by or the result of military service.  The physician noted July 1988 emergency room treatment for neck pain, with negative x-ray and neurological examination, and discharge with no follow up treatment.  The physician's rationale was that, while a neck condition was documented in service, it did not result in medical discharge and there is no documentation of ongoing medical care within five years of military discharge.  Therefore, the physician opined that the neck condition was most likely a self-limiting condition, and that the minimal degenerative disc disease was most likely the result of normal age-related degenerative change.

With respect to the left ankle, the July 2010 VA physician did not render a diagnosis.  He noted that March 2010 x-rays were negative.  In addition, the March 2010 examination revealed normal and symmetrical range of motion of the ankles. 

With regard to bilateral knee degenerative changes, the July 2010 VA physician noted that there was no in-service documentation related specifically to the knees, but the Veteran did reference swollen painful joints at discharge.  Initial evaluation for knee pain was in 2006 with arthroscopy to the right knee in 2007.  May 2009 x-rays showed mild degenerative joint disease bilaterally, right greater than the left.  The March 2010 VA examination was essentially normal.  The July 2010 VA physician diagnosed mild bilateral degenerative joint disease of the knees and opined that the condition was not caused by or the result of military service.  The rationale was that there was no in-service documentation of knee injury, or diagnosis or treatment for a knee condition.  Bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative change.  The fact that similar examination findings are present in symmetrical joints makes it unlikely that a unilateral injury to one joint has caused changes that are not significantly different from the contralateral joint.  

In a multi-part, lengthy August 2012 examination report, the Veteran reported constant muscle spasms everywhere in his body, including his eye, feet, both arms, and neck.  He reported heart palpitations "although nothing showed up on the heart monitor."  The examiner opined that, other than sarcoidosis for which service connection has been granted, the Veteran did not have an undiagnosed illness, medically unexplained illness, or a chronic multisymptom illness.  The examiner opined that the diagnosed disorders were not due to any environmental exposure experienced by the Veteran during service in Southwest Asia.  

The examination of the Veteran's left ankle was normal and without complaints of pain or abnormal imaging studies.  Thus, the examiner did not render a diagnosis with respect to the left ankle.  

The Veteran reported rotator cuff problems and a lot of pain in his left shoulder since 1997.  He reported that being an automobile mechanic aggravated it because he had a lot of overhead lifting.  The examiner diagnosed the Veteran with left rotator cuff tendinitis and opined that it was not caused by or the result of his military service and is not an aggravation of the in-service painful right shoulder in 1987.  The rationale was that the Veteran reported an insidious onset of pain in 2009 that he believed was related to his work, and was diagnosed with rotator cuff tendinitis in 2009.   The examiner found there was no objective clinical evidence of active disease in either shoulder.  Other than the fractured right ankle in service, the examiner concluded that the Veteran did not manifest joint disease other than the noted diagnoses.   

The examiner found that the Veteran's degenerative disc disease at C5-6 was not caused by or the result of military service.  The examiner's rationale was that acute back/neck strain is an injury to the muscles and ligaments of that back that is almost always a self-limited injury lasting several days to several months.  There is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of back strain and the eventual development of degenerative disc disease of the spine.  Therefore, the examiner opined that the Veteran's degenerative disc disease of the neck was not related to the 1987 motor vehicle accident.

The Veteran again reported intermittent numbness of the hands and pain in the elbows and shoulders.  The examiner reiterated that testing and evaluation had disclosed carpal tunnel syndrome in both hands.  The examiner opined that the Veteran's carpal tunnel syndrome and brachial plexopathy were not related to an exposure event incurred in Southwest Asia.  Rather, the examiner opined that the Veteran's occupation as a mechanic explained his carpal tunnel syndrome because mechanics perform repetitive hand movements.  The opinion also explained that brachial plexopathy is most often due to trauma, and that the trauma produces symptoms "almost immediately."  Therefore, symptoms of brachial plexopathy reported in 2008 were not related to the Veteran's service, which had ended in 1994.  

The Veteran also reported that he started noticing memory loss after his heart attack in August 2008.  He stated that the condition has improved since then, but he still has symptoms.  The Veteran reported cluster headaches once or twice a week.  He reported that he had these symptoms since 1988.  He reported that a head CT was done at that time, which was negative.  The examiner noted that an MRI of the brain in 2008 was negative and disclosed no evidence of brain disease.  The examiner found no objective evidence of a neurologic disease or pathology to which memory loss was attributable.  The examiner noted that the Veteran was diagnosed with alcohol dependence in January 1993 and stated that he started drinking at the age of 16.  The examiner opined that the Veteran's chronic alcohol use could cause short-term memory problems.  Ultimately, the examiner stated that evaluation of the Veteran's memory loss should be deferred to a mental health examiner.  

A VA mental health specialty examination in August 2012, conducted by a psychologist, disclosed that the Veteran met the criteria for PTSD and for major recurrent depressive disorder.  The psychologist also noted that the Veteran's use of alcohol could explain memory loss.  (The Board notes that this summary has been taken from its June 2014 decision, as the August 2012 VA mental health specialty examination is not currently of record and the RO is unable to locate it.)  

In an addendum opinion dated in October 2012, the psychologist noted that there was no clinical, objective evidence of memory loss, and that the Veteran raised this as a subjective concern.  The psychologist noted that, since there was no record of formal assessment of memory or other cognitive functions, it would be speculative to opine whether the Veteran's subjective reports of "memory problems" were attributable solely to his mental health disorders.  The psychologist clarified that, without formal evaluation of subjective memory loss, it was not possible to objectively assign a particular etiology.  However, the psychologist discussed several diagnosed disorders and known history that could cause memory loss, if such loss was objectively confirmed.  

In August 2015, the Veteran underwent neuropsychological testing and evaluation.  The neuropsychologist noted the Veteran's pre-morbid intellectual abilities to be in the average range.  She opined that, relative to this estimate, the current neurocognitive profile is broadly intact.  Executive functioning performances were mildly variable, though still within normal limits.  Memory performances were notable for adequate learning and excellent performance on retention and recognition trials.  Given the current cognitive and functional status, the neuropsychologist found that no neurocognitive diagnosis is currently warranted.

The neuropsychologist continued that the results of psychological assessment were invalid due to over-reporting of psychiatric, somatic, and cognitive concerns.  She stated that, due to the Veteran's response style, it is difficult to determine the degree to which current psychological functioning is impacting cognition.  At face value, record review would suggest psychiatric diagnoses consistent with unspecified anxiety disorder and unspecified depressive disorder/persistent depressive disorder.  She noted that such diagnoses can contribute to cognitive inefficiency or subjective memory difficulties, particularly during times of distress or in more disorganized environments; however, she emphasized that there is not objective evidence of memory loss that could be attributed to developmental history, remote history of alcoholism, or psychiatric factors.  She also noted that the reported cognitive difficulties cannot be accounted for by history of concussion, as the Veteran denied known cognitive residuals and evidenced full recovery.  

In September 2015, the psychologist, who performed the Veteran's August 2012 mental health examination and provided the October 2012 addendum opinion, rendered an additional opinion after review of the August 2015 neuropsychological evaluation.  The psychologist opined that the results of the neuropsychological assessment do not provide objective evidence of current memory loss so the question of etiology of memory loss is moot.  He continued that it is most likely that the Veteran's subjective, not objective, memory complaints are part of his diagnosed mental health condition (Unspecified Depressive disorder; Unspecified Anxiety disorder).  As also noted in the August 2012 evaluation and the subsequent October 2012 addendum opinion, the psychologist emphasized that subjective complaints of memory and concentration difficulties are not uncommon for someone with anxiety and/or depression.  The psychologist concluded that the evidence suggests that this is the case for the Veteran.

C. Analysis

As noted above, the Gulf War presumption of service connection applies if the symptoms, which are alleged to be manifestations of either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1) (i)-(ii) (2015); see also VAOPGCPREC 8-98 (Aug. 3, 1998).  

Tingling in the Upper Extremities

The Veteran contends, in essence, that he suffers from tingling in the upper extremities, which he asserts is a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness and results from his exposure to Gulf War hazards.  However, as will be explained below, the record evidence reflects that tingling in the upper extremities is merely a symptom of the Veteran's diagnosed bilateral carpal tunnel syndrome.  

Service treatment records are negative for any complaints, diagnoses, or treatment of tingling in the upper extremities.  The Veteran was diagnosed with bilateral carpal tunnel syndrome in 2009.  Treatment notes thereafter and VA examination reports reflect that providers concluded that the tingling in the Veteran's upper extremities was due to carpal tunnel syndrome.  As the tingling in the upper extremities is attributed to carpal tunnel syndrome, it cannot be considered a manifestation of an undiagnosed illness because a medical diagnosis has been assigned.  Thus, the Gulf War presumption of service connection is not warranted. 

For the reasons discussed below, the Board also finds that service connection for tingling in the upper extremities is not warranted on a direct basis as due to bilateral carpal tunnel syndrome, or, alternatively, as due to shoulder disorders or a neck disorder.  

Private treatment records show the first treatment and diagnosis of bilateral carpal tunnel syndrome to be in 2009, approximately 15 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  In May 2009, the Veteran stated he had symptoms in his right hand for a couple of years and attributed them to his work.  At his March 2010 VA examination, the Veteran reported that he developed symptoms in his hands and tingling in the upper extremities in 2006.  

No VA or private health care provider has related the Veteran's bilateral carpal tunnel syndrome to his military service.  The August 2012 VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was not caused by or the result of his military service, and explained that the condition began after military discharge.  Moreover, the examiner noted that the Veteran's occupation as a mechanic explained his carpal tunnel syndrome because mechanics perform repetitive hand movements.  

With respect to left shoulder pain, service treatment records are negative for any complaints, diagnoses, or treatment pertaining to the left shoulder.  At a May 2009 VA examination, the Veteran reported his left shoulder pain was due to wear and tear.  In a March 2010 VA examination, the Veteran reported a work-related injury to the left shoulder in 1996.  At an August 2012 VA examination, the Veteran reported rotator cuff problems and pain in his left shoulder since 1997.  He reported further that his work as an automobile mechanic aggravated the shoulder because he did a lot of overhead lifting.  Thus, the Veteran does not attribute his left shoulder pain to his military service.   

Private treatment records show the Veteran underwent physical therapy for a diagnosis of left rotator cuff tendinitis versus tear in 2006.  In September 2008, the Veteran complained of numbing in the left side and two episodes of left shoulder pain that were not felt to be of cardiac etiology.  He also reported pain in the left upper extremity since his myocardial infarct in August 2008.  The assessments were that the pain was due to the Veteran's cardiac catheterization and stenting, left shoulder rotator cuff tendinitis, and partial brachial plexopathy.  A private April 2009 neurology note shows the paresthesias in the left shoulder was resolved after rehabilitation therapy.  

Again, no VA or private provider has related the Veteran's left shoulder pain to his military service.  Moreover, no VA examiner has found objective clinical evidence of active disease or pathology of the left shoulder.  The August 2012 VA examiner specifically opined that the Veteran's left rotator cuff tendinitis was not caused by or the result of his military service, and is not an aggravation of in-service right shoulder pain.  The examiner's rationale was that the Veteran reported an insidious onset of pain in 2009 that he believed was related to his work, and was diagnosed with rotator cuff tendinitis in 2009.  The examiner also explained that brachial plexopathy is most often due to trauma with almost immediate symptoms.  Therefore, he opined that symptoms of brachial plexopathy reported in 2008 were not related to the Veteran's service, which ended in 1994.  

The Board acknowledges that the Veteran sought in-service treatment in January 1988 for right shoulder pain resulting from a snowmobile accident.  The Veteran also complained of intermittent right shoulder pain on his May 1994 separation medical history.  However, while the Veteran has complained generally about pain in his shoulders, he has not specifically reported any symptoms pertaining to his right shoulder.  Moreover, no VA examiner has found objective clinical evidence of a current diagnosable disease or pathology of the Veteran's right shoulder.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of a right shoulder disorder, and has not at any time during the pendency of these claims (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  

In January 2009, the Veteran reported neck pain for a few years, but that symptoms had been worsening since August 2008.  At his May 2010 VA examination, the Veteran reported injury to his neck and low back in a 1994 motorcycle accident.

The Board acknowledges that the Veteran was diagnosed with cervical hyperextension injury in October 1987 as the result of a motor vehicle accident, and that he sought treatment in January 1993 for right shoulder pain.  However, there is no note of neck complaints associated with the 1994 motorcycle accident.  Moreover, the Veteran's spine examination was normal at separation in May 1994 and the Veteran did not complain of neck pain.  

The Veteran has not presented any credible evidence that he sought treatment for neck pain prior to 2009, which is approximately 15 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  This gap of more than 15 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible.  In addition, no VA or private provider attributes the Veteran's neck pain to his military service.  

The Board finds the July 2010 medical opinion of the VA physician to be highly probative to the questions at hand.  While the physician diagnosed minimal degenerative disc disease of the cervical spine, he opined that the condition was not caused by or the result of military service.  The physician's rationale was that, while a neck condition was documented in service, it did not result in medical discharge and there is no documentation of ongoing medical care within five years of military discharge.  Therefore, the physician opined that the neck condition was most likely a self-limiting condition, and that the minimal degenerative disc disease was most likely the result of normal age-related degenerative change.  In addition, the August 2012 VA examiner also opined that the Veteran's neck condition was not related to the 1987 motor vehicle accident, explaining that acute back/neck strain is an injury to the muscles and ligaments that is almost always a self-limiting injury.  He noted there is no significant medical rationale supporting a causal relationship between one or several limited episodes of strain and the eventual development of degenerative disc disease of the spine.  Thus, the examiners provided adequate rationales for their opinions. 

There is no credible evidence of record that the Veteran's degenerative disc disease of the cervical spine manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The Veteran was diagnosed with an acute condition in service, with no further treatment and no evidence of neck pain at discharge.  The first post-service evidence of neck pain was not until 2009, more than 15 years after discharge  from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's degenerative disc disease is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of degenerative disc disease of the cervical spine in service or continued degenerative disc disease after service, service connection based on continuity of symptomatology is not warranted either.

Without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  Currently, the only evidence of record providing such link is the Veteran's and his wife's statements asserting that the tingling in the Veteran's upper extremities is a manifestation of an undiagnosed illness due to his Gulf War service.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Veteran and his wife are capable of reporting their observations of the Veteran's symptoms, which have led to a diagnosis of bilateral carpal tunnel syndrome, but they are not competent to provide an etiology as to his current disorder, nor are they competent to draw conclusions or form opinions as to any pathology of his disorder to any incident in service.

In sum, as the record evidence before the Board establishes that the Veteran's symptoms of tingling of the upper extremities have been associated with a known clinical diagnosis, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.  

Moreover, taking into consideration the lack of complaints or treatment for symptoms of tingling of the upper extremities in service, as well as the considerable length of time between his separation from service and his first diagnosis of carpal tunnel syndrome, or alternatively degenerative disc disease of the cervical spine, and the lack of nexus between his disorder and some incident in service, the Board finds that service connection is not warranted on any basis.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection for tingling of the upper extremities is denied. 

Tingling in the Lower Extremities

The Veteran also contends that he suffers from tingling in the lower extremities, which he again asserts is a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness and results from his exposure to Gulf War hazards.  However, the record evidence shows that tingling in the lower extremities is merely a symptom of the Veteran's diagnosed degenerative disc disease of the lumbar spine.  As the tingling in the lower extremities is attributed to degenerative disc disease of the lumbar spine, it cannot be considered a manifestation of an undiagnosed illness because a medical diagnosis has been assigned.  Thus, the Gulf War presumption of service connection is not warranted. 
  
As will be discussed below, the Board also finds that the most probative evidence shows that service connection for tingling in the lower extremities is not warranted on a direct basis as due to degenerative disc disease of the lumbar spine.

The Board begins by noting that there is evidence of record that suggests the Veteran had a pre-existing back disorder.  For example, the Veteran sought treatment in September 1987 for low back pain that he reported was of two-years duration.  In addition, on his May 1994 separation medical history, the Veteran reported low back pain and muscle spasms for 18 years.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence).  

In the present case, the Veteran's November 1986 pre-enlistment examination shows the Veteran's spine as normal without note of back pain.  As such, the examination is silent with respect to a back disorder and, therefore, does not note a pre-existing condition.  In addition, the Veteran did not report a history of back pain at entrance into service.  The only evidence that suggests the Veteran had a pre-existing back disorder is the Veteran's two reports of back pain.  This evidence does not rise to the level of clear and unmistakable evidence; therefore, the presumption of soundness is not rebutted.  As such, any analysis of the Veteran's back disorder as a pre-existing condition is not warranted and the Veteran's reports that he had back pain prior to service have not been considered by the Board.  

Service treatment records are negative for any complaints, diagnoses, or treatment of tingling in the lower extremities.  They show only one, isolated episode of treatment for back pain in September 1987.  Although the Veteran reported at his May 2010 VA examination that he injured his low back in a 1994 motorcycle accident, there is no note of back complaints associated with the 1994 motorcycle accident.  Moreover, the Veteran's spine examination was normal at separation in May 1994.   

The Veteran has not presented any credible evidence that he sought post-service treatment for back pain prior to 2009, which is 15 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  This gap of more than 15 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible.  In addition, no VA or private provider attributes the Veteran's back disorder to his military service.
The Board finds the July 2010 medical opinion of the VA physician to be highly probative to the questions at hand.  While the physician diagnosed minimal degenerative disc disease of the lumbar spine, he opined that the condition was not caused by or the result of military service.  The physician's rationale was that, although the Veteran reported 18 years of low back pain in his discharge medical history, there was no in-service documentation of back trauma or significant medical evaluation or treatment.  In addition, the minimal degenerative disc disease was most likely the result of normal age-related degenerative change.  Thus, the examiner's opinion was supported by an adequate rationale. 

There is no credible evidence of record that the Veteran's degenerative disc disease manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  The first post-service evidence of back pain was not until 2009, more than 15 years after discharge  from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's degenerative disc disease is properly afforded such consideration.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of degenerative disc disease of the lumbar spine in service or continued degenerative disc disease after service, service connection based on continuity of symptomatology is not warranted either.

As discussed above, without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  The Board has considered the Veteran's and his wife's statements concerning the onset and etiology of his back pain.  While the Veteran and his wife are capable of reporting their observations of the Veteran's symptoms, which have led to a diagnosis of degenerative disc disease of the lumbar spine, they are not competent to provide an etiology as to his current disorder, nor are they competent to draw conclusions or form opinions as to any pathology of his disorder to any incident in service.

In sum, as the record evidence before the Board establishes that the Veteran's symptoms of tingling of the lower extremities have been associated with a known clinical diagnosis, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.  

Moreover, taking into consideration the lack of complaints or treatment for symptoms of tingling of the lower extremities in service, as well as the considerable length of time between his separation from service and his first diagnosis of degenerative disc disease of the lumbar spine, and the lack of nexus between his disorder and some incident in service, the Board finds that service connection is not warranted on any basis.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection for tingling of the lower extremities is denied. 

Bilateral Knee Disorder

The Veteran contends that he suffers from a bilateral knee disorder, asserted as joint pain, which he alleges is a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness and results from his exposure to Gulf War hazards.  However, the record evidence shows that the joint pain is merely a symptom of the Veteran's diagnosed degenerative joint disease of the bilateral knees.  As the joint pain is attributed to degenerative joint disease, it cannot be considered a manifestation of an undiagnosed illness because a medical diagnosis has been assigned.  Thus, the Gulf War presumption of service connection is not warranted. 
  
In addition, the Board finds that the most probative evidence shows that service connection for a bilateral knee disorder is not warranted on a direct basis.

Service treatment records are negative for any complaints, diagnoses, or treatment of the knees.  The first report of knee pain is not until December 2005, which is 11 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  This gap of more than 11 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible.  Moreover, no VA or private provider attributes the Veteran's knee disorder to his military service.

The Board again finds the July 2010 medical opinion of the VA physician to be highly probative to the questions at hand.  While the physician diagnosed mild bilateral degenerative joint disease of the knees, he opined that the condition was not caused by or the result of military service.  He explained that there was no in-service documentation of knee injury, or diagnosis or treatment for a knee condition.  Moreover, bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative change.  Thus, the examiner's opinion was supported by an adequate rationale. 

There is no credible evidence of record that the Veteran's degenerative joint disease manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  The first complaint of knee pain not until 2005; however, x-ray evidence at that time did not show degenerative joint disease.  Rather, evidence of degenerative joint disease was not shown by x-ray until May 2009, more than 15 years after discharge from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's degenerative disc disease is properly afforded such consideration.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of degenerative joint disease of the bilateral knees in service or continued degenerative joint disease after service, service connection based on continuity of symptomatology is not warranted either.

The Board again notes that it has considered the Veteran's and his wife's statements concerning the onset and etiology of the joint pain in the Veteran's knees.  However, the Veteran and his wife are not competent to diagnose the onset or cause of the Veteran's joint pain.   

In sum, as the record evidence establishes that the Veteran's joint pain in his knees has been associated with a known clinical diagnosis, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.  

Moreover, taking into consideration the lack of complaints or treatment for his knees in service, as well as the considerable length of time between his separation from service and his first complaint of knee pain, and the lack of nexus between his disorder and some incident in service, the Board finds that service connection is not warranted on any basis.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection for a bilateral knee disorder is denied. 

Left Ankle Disorder and Short-Term Memory Loss

The Veteran also contends that he suffers from a left ankle disorder, asserted as joint pain, and short-term memory loss, which he alleges are manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness and results from his exposure to Gulf War hazards.  However, compensation may only be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2015). 

With respect to the Veteran's ankle disorder, no VA or private provider has found objective clinical evidence of diagnosable disease or pathology of the left ankle.  The Veteran's March 2010 x-rays were negative for abnormalities and his examination was normal.

With respect to short-term memory loss, the Veteran underwent comprehensive neuropsychological testing and evaluation in August 2015.  The neuropsychologist found no objective evidence of memory loss.  In September 2015, after review of the neuropsychological evaluation, a VA psychologist opined that the results of the neuropsychological assessment do not provide objective evidence of current memory loss.  

Thus, the Board finds that the competent medical evidence does not demonstrate objective indications that the Veteran suffers from a left ankle disorder or short-term memory loss.  As such, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 do not apply.  

Similarly, direct service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  As the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a left ankle disorder or short-term memory loss, the Board finds that service connection is not warranted on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection for a left ankle disorder and short-term memory loss are denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disorder manifested by tingling in the upper extremities, to include carpal tunnel syndrome, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, is denied.

Entitlement to service connection for a disorder manifested by tingling in the lower extremities, to include degenerative disc disease of lumbar spine, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, is denied.

Entitlement to service connection for a bilateral knee disorder (asserted as joint pain), to include degenerative joint disease of the knees, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, is denied.

Entitlement to service connection for a left ankle disorder (asserted as joint pain), to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, is denied.

Entitlement to service connection for short-term memory loss, to include as a manifestation of an undiagnosed illness or chronic multi-symptom illness due to exposure to Gulf War hazards, is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


